Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
KR 10-2016-0161948 has been received. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 is vague because line 9 is inconsistent with the preamble. The preamble refers to a “trapezoidal incident structure prism” but line 9 refers to a “truncated pyramid-shaped prism”. Which is it? The last 3 lines of the claim are also not clear as to which “the prism” is being referred to.
Claims 2, 4-6, and 18-20 are vague because it is not clear as to which prism is being referred to – a “trapezoidal incident structure prism” or a “truncated pyramid-shaped prism”. 
Claim 3 is vague. In the last line, the recitation of “the light” is not clear if that is referring to the “first reflected light” or “the second reflected light” or another light. 
Claim 13 is vague because line 11 is inconsistent with the preamble. The preamble refers to a “trapezoidal incident structure prism” but line 11 refers to a “truncated pyramid-shaped prism”. Which is it? The last 3 lines of the claim are also not clear as to which “the prism” is being referred to. 
Claim 16 is vague because line 15 is inconsistent with the preamble. The preamble refers to a “trapezoidal incident structure prism” but line 11 refers to a “truncated pyramid-shaped prism”. Which is it? The last 3 lines of the claim are also not clear as to which “the prism” is being referred to. 
Claim 17 is vague. In the last line, the recitation of “the light” is not clear if that is referring to the “first reflected light” or “the second reflected light” or another light.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-3, 8, and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,921,241. Although the claims at issue are not identical, they are not patentably distinct from each other because patent ‘241 claims a device and method with essentially the same limitations as the instant invention. 
Patent ‘241 claims: 

1. An oblique incidence, prism-incident, silicon-based, immersion microchannel-based measurement device comprising: 
a microchannel structure which has a support, a substrate which is formed on the support and made of a semiconductor or dielectric material, a cover part which has a prism structure and is installed on the support, and a microchannel which is formed in any one of an upper portion of the support and a lower end of the cover part; 
a sample injection part which forms an adsorption layer for a sample on a substrate by injecting a buffer solution containing the sample made of a biomaterial into the microchannel; 
a polarized light generation part which emits polarized incident light through an incident surface of the prism structure to the adsorption layer at an incident angle that satisfies a p-wave antireflection condition; and 
a polarized light detection part which first reflective light reflected by at least one of the adsorption layer and the substrate enters through a reflective surface of the prism structure and which detects a change in polarization of the first reflective light; 
wherein the support has an upper surface with an opened through portion in the upper surface, the opened through portion is opened in a trapezoidal shape defining an aperture with an upper side of the opened through portion inclined upwards in a direction toward the incident surface and a smaller length than a lower side inclined upwards in a direction toward the reflective surface; and wherein a surface of the substrate is formed so as to form a predetermined inclination angle with a bottom surface of the prism structure.

2. The oblique incidence, prism-incident, silicon-based, immersion microchannel-based measurement device of claim 1, wherein the first reflective light travels in a direction different from that of light reflected by the bottom surface of the prism.

3. The oblique incidence, prism-incident, silicon-based, immersion microchannel-based measurement device of claim 2, wherein the polarized light detection part separates and detects the first reflective light and the light reflected by the bottom surface of the prism.

4. The oblique incidence, prism-incident, silicon-based, immersion microchannel-based measurement device of claim 1 wherein the incident light is emitted to the adsorption layer through the opened through portion, and the trapezoidal shape blocks a reflection of a part of the incident light.

5. The oblique incidence, prism-incident, silicon-based, immersion microchannel-based measurement device of claim 1 wherein the upper side of the trapezoidal shape defines a first inclined portion of which the upper side is inclined, and the lower side of the trapezoidal shape defines a second inclined portion of which the lower side is inclined.

6. The oblique incidence, prism-incident, silicon-based, immersion microchannel-based measurement device of claim 5, wherein a width of a cross section of each of the first inclined portion and the second inclined portion is decreased toward a pointed end thereof, and the pointed end of the first inclined portion is positioned lower than the pointed end of the second inclined portion.

7. The oblique incidence, prism-incident, silicon-based, immersion microchannel-based measurement device of claim 1 wherein an inflow path through which the buffer solution flows into the microchannel is formed at an upper side of the upper side of the trapezoidal shape of the through portion, and a discharge path through which the buffer solution flowing into the microchannel is discharged is formed at a lower side of the lower side of the trapezoidal shape of the through portion.

8. The oblique incidence, prism-incident, silicon-based, immersion microchannel-based measurement device of claim 1, wherein the inclination angle is in a range from 0° to 10°.

9. The oblique incidence, prism-incident, silicon-based, immersion microchannel-based measurement device of claim 1, wherein the microchannel structure further includes a dielectric thin film provided between the substrate and the adsorption layer, and the first reflective light further includes light reflected by the dielectric thin film.

10. An immersion microchannel measurement method comprising: a first step of injecting, by a sample injection part, a buffer solution containing a sample made of a biomaterial into a microchannel of a microchannel structure; a second step of forming an adsorption layer by adsorbing the sample to a substrate of the microchannel structure; a third step of polarizing, by a polarized light generation part, light and allowing the light to enter the adsorption layer through an incident surface of a prism of the microchannel structure at an incident angle that satisfies a p-wave antireflection condition; a fourth step of allowing first reflective light, which is reflected from at least one of the adsorption layer and the substrate, to enter through a reflective surface of the prism; and a fifth step of detecting, by a polarized light detection part, a change in polarization of the first reflective light; wherein the microchannel structure has a support for the substrate, the support having an upper surface with an opened through portion in the upper surface, the opened through portion is opened in a trapezoidal shape defining an aperture with an upper side of the opened portion inclined upwards in a direction toward the incident surface and a smaller length than a lower side inclined upwards in a direction toward the reflective surface; and wherein a surface of the substrate is formed so as to form a predetermined inclination angle with a bottom surface of the prism.

11. The immersion microchannel measurement method of claim 10, wherein the first reflective light travels in a direction different from that of light reflected by the bottom surface of the prism, and in the fifth step, the polarized light detection part separates and detects the first reflective light and the light reflected by the bottom surface of the prism.

12. The immersion microchannel measurement method of claim 10, wherein the fifth step further includes: polarizing, by an analyzer, the first reflective light; detecting, by a photodetector, the polarized first reflective light and obtaining predetermined optical data; and obtaining, by an analysis means, a refractive index of the buffer solution by obtaining an ellipsometric constant related to a phase difference of ellipsometry based on the optical data, and deriving measured values including adsorption concentration of the sample and adsorption and dissociation constants by obtaining an ellipsometric constant related to an amplitude ratio.
	
	Patent ‘241 differs from the instant invention in claiming the polarized light generation part emits polarized incident light to the adsorption layer at an angle that satisfies a p-wave antireflection condition and does not specifically recite a trapezoidal prism. The instant invention claims the polarized light generation part (i.e. unit) satisfies a p-wave non-reflection condition. However, it would have been obvious to one of ordinary skill in the art that the term “antireflection” is the same as “non-reflection”. The device of Patent ‘241 claims a prism structure that appears to have a through portion with a trapezoidal shape as defined in Fig. 7. 
	With respect to claims 2-3 and 17, Patent ‘241 teaches the instant invention and thus is capable of performing the functional limitations recited in instant claims 2-3 and 17.

Claims 1-3, 8-11, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,940,538 in view of KR 101383652 B1. 
Patent ‘538 claims: 

1. An apparatus for quantifying binding and dissociation kinetics of molecular interactions, the apparatus comprising: 
a micro flow path structure comprising 
a support, 
a substrate on the support and having a semiconductor material, 
a dielectric film on the substrate, 
a cover unit on the support and having an incident window and a reflection window respectively on one side and the other side and, 
said support defining micro flow paths between the support and the cover unit, the micro flow paths comprising a plurality of inflow paths, and a plurality of outflow paths on one side and the other side of the support, respectively, 
the micro flow paths of multiples channels having a plurality of barrier ribs in an inner face of the cover unit and to connect the inflow paths and the outflow paths, respectively; 
a sample injection unit for forming a binding layer of samples on the dielectric film by injecting a buffer solution comprising the samples of a bio material into the micro flow paths; 
a polarization generation unit for radiating incident light, polarized through the incident window, to the binding layer at an angle of incidence .theta. satisfying a p-wave non-reflecting condition; and 
a polarization detection unit for detecting a change in a polarization of reflected light of the binding layer incident through the reflection window; 
each of the incident window and the reflection window of the cover unit having a curved shell form; 
the incident light and the reflected light being incident on the incident window and the reflection window, respectively, adjacent a vertical angle of the extent that a polarization state of each of the incident light and the reflected light is not greatly changed.

2. The apparatus according to claim 1, wherein the dielectric film comprises at least one of a transparent material semiconductor oxide film and a transparent material glass film.

3. The apparatus according to claim 2, wherein the dielectric film has a thickness of 0 to 1000 nm.

4. The apparatus according to claim 1, wherein the cover unit is integrally made of at least one of glass and a transparent synthetic resin material.

5. The apparatus according to claim 1, wherein the binding layer is a multi-layered film comprising self-assembled monolayers for bonding characteristics of various bio materials, a fixation material, and various bio materials including small molecules bonded to the fixation material.

6. The apparatus according to claim 1, wherein the polarization generation unit comprises a light source for radiating light, and a polarizer for polarizing the radiated light.

7. The apparatus according to claim 6, wherein the light source radiates at least one of monochromatic light and white light.

8. The apparatus according to claim 6, wherein the light source comprises at least one of a laser and a laser diode having a wavelength-variable structure.

9. The apparatus according to claim 6, wherein the polarization generation unit comprises at least one of a collimation lens for providing parallel light to the polarizer, a focusing lens for increasing an amount of the incident light by converging the parallel light passing through the polarizer, and a first compensator 350 for phase-delaying polarized components of the incident light.

10. The apparatus according to claim 9, wherein the polarizer and the first compensator are configured with other polarization modulations.

11. The apparatus according to claim 1, wherein the polarization detection unit comprises: an analyzer configured to polarize the reflected light; a photodetector configured to obtain optical data by detecting the polarized reflected light; and an operation processor coupled to the photodetector and generating values based on the optical data.

12. The apparatus according to claim 11, wherein the photodetector comprises at least one of a charge-coupled device (CCD) type solid state array, a photomultiplier tube, and a silicon photodiode.

13. The apparatus according to claim 11, wherein the operation processor generates a binding concentration value, a binding constant value, and a dissociation constant value of the samples, by finding an ellipsometric constant Ψ or Δ.

14. The apparatus according to claim 11, wherein the polarization detection unit further comprises at least one of a second compensator for phase-delaying polarized components of the reflected light, and a spectroscope for making spectroscopic the reflected light.

15. The apparatus according to claim 14, wherein the analyzer and the second compensator are configured with other polarization modulations.

16. A method of quantifying binding and dissociation kinetics of molecular interactions, the method comprising: using a sample injection unit for injecting a buffer solution including samples of small molecular bio materials into micro flow paths of a micro flow path structure, the buffer solution including the samples of different concentrations and being injected into respective micro flow paths of the micro flow path structure including multiple channels; binding the samples to a dielectric film of the micro flow path structure for forming a binding layer, the samples being bound to a plurality of different self-assembled monolayers formed on the dielectric film for forming different binding layers; using a polarization generation unit for polarizing light and making the polarized light incident on the binding layer at an angle of incidence to satisfy a p-wave non-reflecting condition through an incident window of the micro flow path structure; using reflected light from the binding layer being incident on a polarization detection unit through a reflection window of the micro flow path structure; and using the polarization detection unit for detecting a polarization state of the reflected light using at least one of ellipsometry and reflectometry.

17. The method according to claim 16, wherein the detecting of the polarization state comprises: using an analyzer for polarizing the reflected light; using a photodetector for obtaining optical data by detecting the polarized reflected light; and using an operation processor for generating a binding value concentration, a binding constant value, and a dissociation constant value of the samples, by finding an ellipsometric constant Ψ or Δ of the ellipsometry on the basis of the optical data.
	Patent ‘538 differs from the instant invention in not claiming a trapezoidal prism as the cover unit on the support with an incident window and a reflection window. The cover unit in Patent ‘538 has a curved shell form where the incident window and a reflection window reside. 
	KR 101383652 B1 discloses a device and a method for simultaneously measuring the molecular binding characteristics of low molecular bio substances and the refractive index of a buffer solution using an ellipsometry under an immersed microchannel environment and, more specifically, to a device and a method for simultaneously measuring the refractive index of a buffer solution and the dynamic binding characteristics of bio substances at high sensitiveness by introducing polarized incident beams to an adsorption layer formed of the bio substances on substrate substances for semiconductors using a prism structure and a microchannel under p-wave non-reflective conditions. The device comprises: a microchannel structure; a sample injection part for forming the adsorption layer of a sample on a substrate by injecting the buffer solution containing the sample of the bio substances to the microchannel; a polarized beam generation part for radiating the incident beams polarized through the incident surface of a prism to the adsorption layer at an
incident angle satisfying the p-wave non-reflective conditions; and a polarized beam detection part for detecting the polarized beam variation of reflected beams after the reflected beams of the adsorption layer are introduced through the reflection surface of the prism. The microchannel structure comprises: the substrate composed of a support, and semiconductors or dielectric substances formed on the support; a cover part formed as the prism structure and installed in the support; and the microchannel formed on one among the upper part of the support and the bottom of the cover part (See Abstract). Figure 1 shows an embodiment with a prism structure with a curved shell and Figure 7 shows an alternative embodiment with a trapezoidal prism. 
	It would have been obvious to one of ordinary skill in the art to substitute a trapezoidal prism, as taught by KR 101383652 B1, for the curved shell prism in the device of patent ‘538 because KR 101383652 B1 shows trapezoidal and curved shell shaped prisms to be equivalent prisms that can be used to direct polarized incident light and collected reflected light in micro-channel measurement devices like the device in patent ‘538. 
	With respect to claims 2-3 and 17, Patent ‘538 in view of KR 101383652 B1, teaches the instant invention and thus is capable of performing the functional limitations recited in instant claims 2-3 and 17. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 101383652 B1.
KR 101383652 B1 discloses a device and a method for simultaneously measuring the molecular binding characteristics of low molecular bio substances and the refractive index of a buffer solution using an ellipsometry under an immersed microchannel environment and, more specifically, to a device and a method for simultaneously measuring the refractive index of a buffer solution and the dynamic binding characteristics of bio substances at high sensitiveness by introducing polarized incident beams to an adsorption layer formed of the bio substances on substrate substances for semiconductors using a prism structure and a microchannel under p-wave non-reflective conditions. The device comprises: a microchannel structure; a sample injection part for forming the adsorption layer of a sample on a substrate by injecting the buffer solution containing the sample of the bio substances to the microchannel; a polarized beam generation part for radiating the incident beams polarized through the incident surface of a prism to the adsorption layer at an incident angle satisfying the p-wave non-reflective conditions; and a polarized beam detection part for detecting the polarized beam variation of reflected beams after the reflected beams of the adsorption layer are introduced through the reflection surface of the prism. The microchannel structure comprises: the substrate composed of a support, and semiconductors or dielectric substances formed on the support; a cover part formed as the prism structure and installed in the support; and the microchannel formed on one among the upper part of the support and the bottom of the cover part (See Abstract). 
The support member 110 has a rectangular plate shape as shown in FIG. 6B, and a groove portion 112 for forming the substrate 120 and the adsorption layer 160 is formed in the longitudinal direction. An inflow path 152 and a discharge path 154 of the micro flow path 150 are formed on one side and the other side with respect to the groove portion 112. At this time, the groove 112, the inflow passage 152 and the discharge passage 154 are formed using a semiconductor etching technique or an exposure technique [0068].
The substrate 120 is formed in the groove of the support 110 in the form of a rectangular plate. According to one embodiment of the present invention, the substrate 120 uses silicon (Si) having a complex refractive index of about 3.8391 + i0.018186 at 655 nm and providing uniform and stable physical properties at low cost. However, the material of the substrate 120 may be a semiconductor or a dielectric material other than silicon [0069].
The adsorption layer 160 adsorbs and dissociates a sample of a low molecular bio material (not shown) and reflects incident light. These surface joints 160 are formed on the upper side of the substrate 120, as shown in Figs. 5 and 6B [0070].
The adsorption layer 160 according to an embodiment of the present invention may be composed of at least one of a self-assembled thin film and a bio-thin film. In an embodiment of the present invention, a dielectric thin film 130 may be further disposed between the silicon substrate 120 and the adsorption layer 160 [0071].
As the dielectric thin film 130, a thin film material of a transparent material including a semiconductor oxide film or a glass film is used. The thickness of the dielectric thin film is preferably 0 to 1000 nm. On the other hand, an example of the most easily obtainable dielectric thin film 130 is a silicon oxide film (SiO2) grown to a thickness of several nanometers by naturally oxidizing silicon. Since the refractive index of the silicon oxide film is about 1.456 at 655 nm, the refractive index difference between the silicon oxide film and the substrate 120 made of silicon is large, which contributes to enhancement of the measurement sensitivity of the present invention [0072].
As the dielectric thin film 130, a glass film made of optical glass can be used. The dielectric thin film 130 made of silicon, a silicon oxide film, or a glass film can be manufactured with a constant refractive index as compared with a metal thin film such as gold or silver, so that stable optical characteristics can be provided and manufacturing cost can be reduced [0073].
The cover 140 may be mounted on the support 110 as shown in FIGS. 5 to 6B and may include a prism 142 and a partition 146. The light incident on the incident surface 143 of the prism 142 is refracted in the microchannel structure in the microchannel structure coupled with the prism 142. The refracted light is incident on the substrate material at an angle satisfying the p-wave non-reflection condition [0074].
The lid unit 140 is provided with a plurality of partitions 146 for forming microscale micro-channels 150 on the lower surface of the prism 142 as shown in FIG. 6B. The prism 142 and the microchannel structure may be made of a transparent material such as glass or a transparent synthetic resin material. However, in order to
facilitate fabrication, the entire structure including the microchannel partition wall 146 may be integrally formed using a molding method or the like [0075].
Figure 7 shows an embodiment with a trapezoidal prism. As shown in FIG. 7, the cross-section of the prism 142 may be formed in a trapezoidal shape in the multi-channel microchannel structure 100. In this case, the polarized light generating unit 300 and the polarized light detecting unit 400 shown in FIG. 5 vertically or polarized the incoming light and the reflected light to the incident surface 143 and the reflecting surface 144 of the prism 142, It is incident at an angle close to the vertical not to be changed or is fixed at a position where it is vertically incident. When a flat plate is used instead of a prism structure, there is a loss of incident light, but a flat plate structure may be used for a simple structure [0078]. 
The sample injecting unit 200 injects the buffer solution 210 containing a sample of low molecular weight bio-material (not shown) into the inflow channel 152 of the micro channel 150 as shown in FIG. The sample injection unit 200 has a structure for dissolving the sample in the buffer solution 210 to a predetermined concentration and includes a valve device (not shown) capable of injecting and blocking the buffer solution 210 into the micro flow path 150 [0081].
The polarized light generating unit 300 irradiates incident light polarized through the incident surface 143 of the prism 142 of the fine channel structure 100 to the adsorption layer 160. The polarized light generating unit 300 may include a light source 310 and a polarizer 320 as essential components and may further include a collimator lens 330 and a focusing lens 340 or a first compensator 350 [0083]. 
The polarizer 320 and the first compensator 350 may be configured to be rotatable, or may be further provided with another polarization modulating means. On the other hand, the polarized incident light has a polarization component of p-wave and s-wave, and it is possible to make the light nearly close to p-wave in order to increase the signal-to-noise ratio. At this time, the incident light in the present invention should be examined at an incident angle (?) Satisfying the p-wave anti-reflection condition. In the elliptic measurement equation, the complex reflection coefficient ratio ρ can be expressed by the ratio of the reflection coefficient ratio Rp of the p wave to the reflection coefficient ratio Rs of the s wave, that is, ρ = Rp / Rs. Is a condition that the reflection coefficient ratio Rp of the p-wave has a value close to zero. The p-wave anti-reflection condition is similar to the surface plasmon resonance condition of the conventional SPR sensor, and is a condition in which the measurement sensitivity of the present invention is maximized [0084].
The light source 310 irradiates monochromatic light of an infrared ray, a visible ray, or an ultraviolet ray, or irradiates white light. As the light source 310, various lamps, light emitting diodes (LEDs), lasers, laser diodes (LDs), etc. may be used. At this time, the light source 310 may have a structure capable of changing the wavelength according to the structure of the optical system. On the other hand, in the vicinity of the abovedescribed p-wave anti-reflection condition, the magnitude of the optical signal of the reflected light may be relatively small. In this case, by irradiating light with a high light quantity using a laser or a laser diode (LD) measurement can be made possible [0085].
The polarizer 320 has a polarizing plate to polarize the light emitted from the light source 310. At this time, the polarized light component has an s wave in a direction perpendicular to the p wave in a direction parallel to the incident surface [0086].
The collimator lens 330 receives light from the light source 310 and provides parallel light to the polarizer 320. The focusing lens 340 can increase the amount of incident light by converging the parallel light that has passed through the polarizer 320. The first compensator 350 serves to retard the polarization component
of the incident light [0087].
The polarized light detector 400 receives reflected light reflected from the reflection layer 144 of the prism 142 in the absorption layer 160 as shown in FIG. 5, and detects a change in the polarization state of the reflected light. The polarization detector 400 includes an analyzer 410, a photodetector 420 and an arithmetic processor 430 as essential components and includes a second compensator 440 and a spectrometer 450, May be provided. At this time, the analyzer 410 corresponds to the polarizer 320 and has a polarizing plate, and by polarizing the reflected light again, it is possible to control the degree of polarization of the reflected light and the direction of the polarization plane. The analyzer 410 may further include a polarization modulation unit configured to be rotatable according to the structure of the optical system, or to perform functions such as phase change and erase of polarization components [0088].
The photodetector 420 detects the polarized reflected light to obtain optical data, and converts the optical data into an electrical signal. At this time, the optical data contains information about the change of the polarization state in the reflected light. The photodetector 420 may be a CCD type solid-state image sensor, a
photomultiplier tube (PMT), or a silicon photodiode [0089].
The operation processor 430 obtains an electrical signal from the photodetector 420 and derives a measured value. The operation processor 430 extracts and analyzes the optical data converted into an electrical signal by the operation processor 430 by incorporating a predetermined analysis program using the reflectance
measurement method and the elliptic measurement method to determine the adsorption concentration of the sample, Such as thickness, adsorption constant, dissociation constant, refractive index, and the like. At this time, in order to improve the measurement sensitivity, the operation processor 430 preferably obtains the measured values by obtaining ellipsometric constants Ψ and Δ related to the phase difference of the ellipsometric method [0090]. 
	With respect to claims 2-3 and 17, KR 101383652 B1, teaches the instant device and thus is capable of performing the functional limitations recited in instant claims 2-3 and 17. 
	With respect to claim 11, the device of KR 101383652 B1 includes an operation processor that obtains an electrical signal from the photodetector 420 and derives a measured value including adsorption concentration of the sample or thickness of the sample based on changes to polarized light. 
With respect to claims 12 and 13, Figure 7, shows an embodiment comprising 5 micro-channels with bioadhesive materials. 

Allowable Subject Matter
11.	Claims 4-7 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art of record fails to teach a device and methods with the specific limitations of claims 4-7 and 18-20. 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815. The examiner can normally be reached Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1677                                                                                                                                                                                                        



10/29/2022